DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 13 (now present in new claim 36) is withdrawn in view of the newly discovered reference(s) to Dorner et al (US 2011/0105630).  Rejections based on the newly cited reference(s) follow.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [CN 106378130] (Zhang), and in view of Mooney et al. [WO 2015/034521]) (Mooney), Fujii et al. [US 2010/0214722] (Fujii), and Dorner et al (US 2011/0105630).  The Examiner has provided machine translation of CN 106378130. The citation of the prior art in this rejection refer to the machine translation.  
claims 36, 10, and 16, Zhang discloses a Palladium on carbon catalyst, wherein catalytic activity is high, good selectivity in the petrochemical industry, fine chemicals and organic synthesis (i.e., a chemical catalyst) (Zhang, [0004]).  Zhang further discloses using an activated carbon (Zhang, [abstract]), thus meeting the limitation of instant claim 10.  Zhang further discloses uniformly mixing a palladium compound with deionized water to obtain a palladium solution (i.e., dissolving a first precursor in deionized water to form a solution (Zhang, [abstract]).  Zhang further discloses performing acid pickling treatment on activated carbon, then washing the activated carbon subjected to acid pickling treatment with water until the activated carbon is neutral, drying the washed activated carbon, and putting the activated carbon into saline solution to obtain activated carbon slurry (i.e., acid washed carbon base) (Zhang, [abstract]).  Zhang further discloses dripping the palladium solution into the activated carbon slurry (i.e., depositing said solution onto a carbon base), and meeting the limitation of instant claim 16 (Zhang, [abstract]).  
 Zhang does not explicitly disclose drying the carbon base in the presence of static air in instant step (iii).
With respect to the difference, Mooney teaches a method of preparing a selective hydrogenation catalyst with at least one catalytically active metal, alternatively palladium. The palladium can be added to the cleaned chlorided catalyst support by contacting the cleaned chlorided catalyst support with a palladium containing compound to form a palladium supported composition, wherein examples of suitable palladium-containing compounds include without limitation palladium nitrate.  In an embodiment, the palladium-containing compound is a component of an aqueous solution. An 
Mooney further teaches shaping a mixture comprising a high surface area alumina, a pore former, and water to form a shaped support; drying the shaped support to forming a dried support (Mooney, [0005]). 
Mooney further teaches drying the freshly shaped support,  including in drying in air, wherein the air can be cyclic, mobile or static (i.e., drying in static air) (Mooney, [0036]).
As Mooney expressly teaches, excess water from the freshly shaped support can be removed by drying to form a dried support prior to further processing (Mooney, [0036]). 
Zhang and Mooney are analogous art as they are both drawn to supported palladium catalysts for hydrogenation.  
	In light of the motivation for drying the carbon base in the presence of static air, it would have been obvious for one of ordinary skill in the art before the effective filing date, to modify the step of drying the washed activated carbon as taught by Zhang with a step of drying in static air as taught by Mooney to in order to remove excess water and form a dried support, and thereby arrive at the invention as presently claimed. 
Further regarding claim 36, Zhang, in view of Mooney, does not explicitly disclose step of calcining said carbon base prior to the performance of step (ii), wherein the step (ii) is depositing said solution onto an acid-washed carbon base.
With respect to the difference, Fujii teaches a process comprising the steps of calcining an easily graphitizable carbon material (i.e., calcining carbon base), wherein 
Fujii further teaches activating the calcined carbon material thereby producing an activated carbon [Fujii, [abstract]). 
As Fujii expressly teaches, fusion of particles during an activation step can be prevented by adjusting the reduction rates of the hydrogen/carbon atomic ratio (H/C) and the volatile component in carbon material after calcination to certain levels or higher (Fujii, [0012]) and further expressly teaches  process of producing an activated carbon for an electric double layer capacitor, which can produce easily and inexpensively an activated carbon free from fusing of carbon particles during activation and having a small diameter, a uniform particle diameter, and a relatively large specific surface area on a commercial scale (Fujii, [abstract]).  
Zhang and Fujii are analogous art as they are both drawn to activated carbon.
Regarding claim 36 and in light of the motivation for calcining the acid-washed carbon base prior to depositing the first precursor in deionized water, it would have been obvious for one of ordinary skill in the art before the effective filing date, to modify the properties of the activated carbon taught by Zhang by calcining the easily graphitizable carbon material as taught by Fujii in order to produce easily and inexpensively an activated carbon free from fusing of carbon particles during activation and having a small diameter, a uniform particle diameter, and a relatively large specific surface area on a commercial scale, and thereby arrive at the invention as presently claimed.  

Dorner, in a similar invention related to catalytic supports for use in hydrogenation reactions (title), teaches that the catalyst supports may be calcined under static air conditions (par. 71).  As such, the technique of calcination in a static air environment, in and of itself, cannot be considered novel.  
Further regarding claim 36 and given that Fujii fails to particularly limit the flow (or absence of flow) of the atmosphere during calcination and Dorner recognizes calcination in static air as a conventionally known technique, both options are considered to be reasonably encompassed, and therefore their use in the process of Zhang, as combined with Mooney and Fujii, is prima facie obvious, absent a showing of unexpected results.  Note that choosing from a finite number (e.g., 2) of identified, predictable solutions, with a reasonable expectation of success is at least considered prima facie obvious under the “obvious to try” rationale (MPEP 2143 I. (E)).  
Regarding claim 9, Zhang, as applied to claim 36, discloses dripping the palladium solution into the activated carbon slurry for soaking (Zhang, [abstract]).
Zhang does not explicitly disclose an instant step (ii), wherein the instant step (ii) is conducted according to the incipient wetness method.
With respect to the difference, Mooney teaches an embodiment, wherein a method of preparing a selective hydrogenation catalyst can initiate with the contacting of cleaned chlorided catalyst support with a palladium-containing compound to form a supported palladium composition. The contacting can be carried out using any suitable technique. For example, the cleaned chlorided catalyst support can be contacted with 
Mooney further teaches in such embodiments, the resulting supported palladium composition can have greater than about 90 wt.%, alternatively from about 92 wt.% to about 98 wt.%, alternatively from about 94 wt.% to about 96 wt.% of the palladium concentrated near the periphery of the palladium supported composition, as to form a palladium skin (Mooney, [0053]).
As Mooney expressly teaches the palladium skin can be any thickness as long as such thickness can promote the hydrogenation processes disclosed herein. Generally, the thickness of the palladium skin can be in the range of from about 1 micron to about 3000 microns (Mooney, [0054]), 
Regarding claim 9 and in light of the motivation of using an instant step (ii), wherein the instant step (ii) is conducted according to the incipient wetness method, it would have been obvious for one of ordinary skill in the art before the effective filing date, to substitute dripping the palladium solution into the activated carbon slurry for soaking as taught by Zhang by incipient wetness impregnation of the support with a palladium-containing solution as taught by Mooney in order to form a palladium skin for promoting the hydrogenation processes, and thereby arrive at the invention as presently claimed. 
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [CN 106378130] (Zhang), in view of Mooney et al. [WO 2015/034521]) (Mooney), Fujii et al. [US 2010/0214722] (Fujii), and Dorner et al (US 2011/0105630) as applied 36 above, and further in view of Moulijn et al. [NL 9401574] (Moulijn). The Examiner has provided a machine translations of CN 106378130 and NL 9401574. The citation of the prior art in this rejection refer to the machine translations.  
Zhang, as combined with Mooney, Fujii, and Dorner, teaches a method of making a chemical catalyst according to instant claim 36, as shown above.  
Regarding claim 14, Zhang, as applied to claim 36, discloses adding a reducing agent for reduction, and washing with water to obtain the palladium-carbon catalyst (Zhang, [abstract]).  Zhang further discloses method for preparing a palladium-carbon-containing catalyst for sulfur-resistant poisoning, which includes a step of adding formaldehyde as a reducing agent to obtain the palladium-carbon catalyst (i.e., carbon base is subjected to reduction treatment following the performance of step (ii)) (Zhang, [0015]).
Zhang does not disclose a method, wherein said carbon base is not subjected to reduction treatment following the performance of instant step (ii).  
With respect to the difference, Moulijn teaches a method for preparing difluoromethane, wherein dichlorodifluoromethane or monochlorodifluoromethane is brought into contact with hydrogen in the presence of palladium on activated carbon (Moulijn, [abstract]).
Moulijn further teaches in a preferred embodiment, the activated carbon is first washed with a basic solution, for example, a 0.5 M sodium hydroxide solution, followed by rinsing with demineralized water until all positive ions are washed away. Palladium can be applied to the active carbon carrier using any technique known to those skilled in the art. Specifically, palladium compounds, including Pd (NO3)2, can be impregnated 
Moulijn further teaches it is, however, possible to pre-activate the catalyst according to known methods, for example by heating it in an atmosphere of nitrogen, air or hydrogen (Moulijn, [page 3, para 4]).  Clearly, heating in an atmosphere of hydrogen corresponds to reduction of the Pd (NO3)2, whereas heating in an atmosphere of nitrogen or air corresponds to decomposition of Pd (NO3)2. 
As Moulijn expressly teaches it is not necessary to activate the hydrogenation catalyst for use in the process of the invention. In situ activation takes place by introducing the catalyst into the reactor and then adjusting the reactor to the reaction temperature (i.e., carbon base is not subjected to reduction treatment following the performance of step (ii)) (Moulijn, [page 3, para 4]). 
Zhang and Moulijn are analogous art as they are both drawn to palladium catalyst supported on activated carbon.
Regarding claim 14 and in light of the motivation of not subjecting the carbon base to reduction treatment following the performance of step (ii), it would have been obvious for one of ordinary skill in the art before the effective filing date, to forego the chemical reduction using formaldehyde as taught by Zhang, as combined with Mooney, Fujii, and Dorner, by not reducing the catalyst until the catalyst is introduced into the reactor as taught by Moulijn in order to activate the catalyst in situ, wherein in situ activation takes place by introducing the catalyst into the reactor and then adjusting the .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [CN 106378130] (Zhang), in view of Mooney et al. [WO 2015/034521]) (Mooney), Fujii et al. [US 2010/0214722] (Fujii), and Dorner et al (US 2011/0105630) as applied to claim 36 above, and further in view of Kim et al. [US 2015/0224484] (Kim).  The Examiner has provided machine translation of CN 106378130. The citation of the prior art in this rejection refer to the machine translation.  
Zhang, as combined with Mooney, Fujii, and Dorner, teaches a method of making a chemical catalyst according to instant claim 36, as shown above.  
Regarding claim 17, Zhang, as applied to claim 36, discloses mixing the palladium compound and the deionized water uniformly to obtain a palladium solution; the palladium compound is palladium chloride, palladium nitrate or sodium chloropalladate (Zhang, [0013]).  Zhang does not disclose a first precursor, wherein the first precursor is palladium (II) nitrate hydrate. 
With respect to the difference, Kim teaches an inorganic nanoparticle deposited catalyst for hydrogenation supported on a nitrogen-doped reduced graphene oxide support (Kim, [title]; [abstract]). Kim further teaches the inorganic nanoparticle precursor may be selected from the group including a nitrate (Kim, [0027]).  Kim further teaches use of Pd(NO3)2 (i.e., palladium (II) nitrate hydrate) (Kim, [0088]).  
Kim further teaches use of PdNO3.2H2O, which is interpreted as Pd(NO3)2.H2O (Kim, [0105]).  Kim further teaches 2 g of the nitrogen-doped reduced graphene oxide 3)2.H2O was dissolved in 25 ml of water, and then added to the dispersion (1) to prepare a solution (2) (Kim, [0105]).  
As Kim expressly teaches, for uniform dispersion, the solution (2) was stirred for 2 hours to prepare a solution (3). 15 ml of an aqueous hydrazine solution (hydrazine monohydrate 65% in water) was added to the solution (3), and then stirred at 90° C. for 12 hours to synthesize a palladium-loaded graphene oxide (Pd/N-rGO). (Kim, [0105]).  
Regarding claim 17 and in light of the motivation for using palladium (II) nitrate hydrate as a first precursor, it would have been obvious for one of ordinary skill in the art before the effective filing date, to modify the catalyst preparation procedure using palladium nitrate of Zhang, as combined with Mooney, Fujii, and Dorner, by substituting palladium nitrate hydrate Pd(NO3)2.H2O for palladium nitrate as taught by Kim in order to prepare a uniform solution, and thereby arrive at the invention as presently claimed.  

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [CN 106378130] (Zhang), in view of Mooney et al. [WO 2015/034521]) (Mooney), Fujii et al. [US 2010/0214722] (Fujii), and Dorner et al (US 2011/0105630) as applied to claim 8 above, and further in view of Cosyns et al. [USPN 4,409,410] (Cosyns).  The Examiner has provided machine translation of CN 106378130. The citation of the prior art in this rejection refer to the machine translation.  
Zhang, as combined with Mooney, Fujii, and Dorner, teaches a method of making a chemical catalyst according to instant claim 36, as shown above.  
claims 18-21, Zhang, as applied to claim 36, does not explicitly disclose a step of adding a second precursor to said solution before the performance of instant step (ii); does not explicitly disclose a second precursor comprises a metal selected from the group consisting of alkali metals and silver; does not explicitly disclose first precursor comprises palladium and wherein the molar ratio of said palladium to said metal is in a range of from 1:1 to 12:1 following the performance of step (iii), and does not explicitly disclose the second precursor is selected from the group consisting of silver nitrate, sodium nitrate and potassium nitrate. 
With respect to the difference, Cosyns teaches a catalyst comprising palladium and silver for hydrogenating a diolefin (Cosyns, [abstract]).
Cosyns further teaches an increasing demand for I-butene for producing poly-1-butene or as a comonomer for producing high density polyethylene (Cosyns, [column 1, lines 57-59).   
Cosyns further teaches these uses necessitate as a complete a hydrogenation of butadiene as possible (Cosyns, [column 1, lines 61-62], and further teaches conventional catalysts such as Pd carried on various supports, a decrease in 1-butene content due to butane formation and migration of the double bond to form cis and trans 2-butenes. This is highly detrimental to the operation, leading to α-olefin yields substantially lower than 100% (Cosyns, [column 1, lines 65-68]; [column 2, lines 1-5]).  
Cosyns further teaches using a supported catalyst comprising palladium or a palladium compound and silver or a silver compound, with a ratio by weight of silver to palladium from 0.7:1 to 3:1 (i.e., a palladium to silver weight ratio from 1:0.7 to 1:3).  Clearly, using 106.4 as Palladium molecular weight and 107.9 as silver molecular 
	Cosyns further teaches impregnating a carrier with a nitric solution of palladium nitrate and silver nitrate (i.e., comprising the step of adding a second precursor to said solution before the performance of step (ii), wherein said second precursor comprises a metal selected from the group consisting of alkali metals and silver, wherein said second precursor is selected from the group consisting of silver nitrate, sodium nitrate and potassium nitrate) and thus meeting the limitations of claims 18, 19 and 21 (Cosyns, [column 3, lines 49-51])
As Cosyns expressly teaches, the catalyst as characterized and as set forth above hydrogenates nearly completely the diolefin(s) without substantial isomerization of the 1-olefin, the parasitic polymerization reactions being largely avoided (Cosyns, [column 2, lines 20-24]). 
Zhang and Cosyns are analogous art as they are both drawn to supported palladium catalysts for hydrogenation.  
Regarding claims 18-21 and in light of the motivation for a catalyst that includes a step of adding a second precursor to said solution before the performance of instant step (ii); wherein a second precursor comprises a metal selected from the group consisting of alkali metals and silver, where a first precursor comprises palladium and wherein the molar ratio of said palladium to said metal is in a range of from 1:1 to 12:1 following the performance of step (iii), and wherein the second precursor is selected from the group consisting of silver nitrate, sodium nitrate and potassium nitrate, it would 
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private AIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Colin W. Slifka/Primary Examiner, Art Unit 1732